[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 09-13835                  ELEVENTH CIRCUIT
                                                               JANUARY 25, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________
                                                                ACTING CLERK

                    D. C. Docket No. 08-01257-CV-BBM-1

JOHN RUSSO,


                                                               Plaintiff-Appellant,

                                     versus

OFFICE DEPOT, INC.,

                                                              Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (January 25, 2010)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:

           In this appeal, John Russo challenges the district court’s June 26,
2009 order granting summary judgment on his claims for breach of contract and

unjust enrichment. He contends that material issues of fact remain that are

sufficient to establish a case for the jury on both claims. Regarding his breach of

contract claim, he argues that the record before the district court precluded its

determinations, among others, that the evidence was insufficient to establish the

alleged contract because the evidence failed to show (1) a meeting of the minds

between the parties, (2) the terms of the contract , and (3) adequate consideration

for Office Depot’s purported promises.

      We have carefully considered the record in this case and, for the reasons the

district court stated in its June 26 order, find no merit in either of Russo’s claims.

The judgment of the district court is, accordingly,

      AFFIRMED.




                                            2